Citation Nr: 0305157	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  95-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for arthritis of the 
hands, wrists, and shoulders.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from January 1968 to May 1975. 

This appeal arises from rating decisions of the Manchester, 
New Hampshire Regional Office (RO).  In January 1994, the RO 
denied a claim of entitlement to service connection for 
arthritis of the hands, wrists, and shoulders.  In September 
1995, the RO determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a back disability.  The veteran appealed both denials, 
and in March 1998 and June 1999, the Board remand the claims 
for additional development.  

In October 1997, the veteran appeared and testified at a 
Travel Board hearing which was conducted by C.W. Symanski, 
who is the member of the Board of Veterans' Appeals (Board) 
responsible for making a determination in this case. 


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1983, the RO 
denied the veteran's claim of entitlement to service 
connection for a back disorder.

2.  The evidence received since the RO's August 1983 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The veteran does not have arthritis of the hands, wrists 
or shoulders that is related to his service.    


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's August 1983 decision denying the veteran's claim for 
service connection for a back disorder; the claim for a back 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2002).    

2.  Arthritis of the hands, wrists and/or shoulders was not 
incurred in or aggravated by the veteran's active military 
service, and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the January 1994 and September 1995 rating 
decisions, and the statements of the case (SOC's), that the 
evidence did not show that new and material evidence had been 
presented to reopen a claim for service connection for a back 
disorder, and that the criteria for service connection for 
arthritis of the hands, wrists and shoulders had not been 
met.  Those are the key issues in this case, and the rating 
decision, SOC's, and six supplemental statements of the case 
(SSOC's), dated between 1995 and 2002, informed the appellant 
of the relevant criteria.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC's, and SSOC's informed the veteran 
of the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the RO has 
obtained VA and non-VA treatment records, vocational 
rehabilitation records, and records from the National 
Personnel Records Center.  The veteran has not asserted that 
any additional development is required, and it does not 
appear that there is any identified relevant evidence which 
has not been obtained.  In a letter, received in September 
1999, he essentially stated that there were no additional 
medical records which were not of record.  With regard to the 
claim for service connection for arthritis of the hands, 
wrists and shoulders, the appellant has been afforded a VA 
examination.  The Board further finds that the evidence, 
discussed infra, warrants the conclusion that a remand for an 
opinion is not necessary to decide the claim.  Specifically, 
the evidence includes, but is not limited to: service medical 
records which show a complete lack of treatment for, or a 
diagnosis of, arthritis (to include rheumatoid arthritis); 
arthritis of the hands, wrists or shoulders is not shown 
until 1982, about 11 years after separation from service; and 
there is no competent opinion of record which links arthritis 
of the hands, wrists or shoulders to the veteran's service.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4).  With regard to the claim for a back disorder, the 
Board notes that this is a "new and material claim."  See 
38 U.S.C.A. § 5108.  As the Board has determined that new and 
material evidence has not been presented, a remand for an 
etiological opinion is not required to decide this claim.  
See 38 U.S.C.A. § 5103A(f) (West Supp. 2002).  In addition, 
the August 2002 SSOC, the RO notified the veteran of the 
provisions of the VCAA, to include as codified at 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  The August 2002 SSOC informed him 
that VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  He was also told 
that VA would make reasonable efforts to help him obtain 
evidence, including private records, which he adequately 
identified and authorized VA to obtain, and which were 
relevant to his claims.  The Board therefore finds that VA 
has complied with its duty to notify the appellant of his 
duties to obtain evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Based on the foregoing, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
these claims.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  New and Material

A review of the claims files shows that in January 1976 the 
RO initially denied the veteran's claim of entitlement to 
service connection for a back disorder.  There was no appeal, 
and this decision became final.  See 38 U.S.C.A. § 7105(c).  
Between November 1976 and August 1983, the veteran filed to 
reopen his claim for service connection for a back disorder 
on several occasions, and the RO repeatedly denied those 
claims.  The most recent RO decision denying the claim prior 
to the September 1995 RO decision currently on appeal was 
dated in August 1983.  There was no appeal to the RO's August 
1983 decision, and that decision therefore became final.  Id. 

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

At a hearing, held in April 1995, the veteran raised the 
issue of service connection for a back disorder.  The RO 
determined that this testimony amounted to an application to 
reopen this claim.  In his statements, the veteran argued 
that he had a back disorder as a result of carrying a heavy 
radio on his back, often for weeks at a time, during service 
in Vietnam.  In September 1995, the RO denied the claim after 
determining that new and material evidence had not been 
presented.  The veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated in August 1983.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's August 1983 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The evidence of record at the time of the RO's August 1983 
decision included the veteran's service medical records, 
which showed that in November 1972, the veteran was treated 
for complaints of low back pain over the course of two days.  
The remainder of the service medical records, to include a 
separation examination report, dated in May 1975, did not 
show complaints or a diagnosis for the spine.

As for the post-service evidence, a VA examination report, 
dated in August 1975, did not contain a diagnosis of a spine 
disorder.  A VA X-ray report, dated in June 1976, showed no 
definitive evidence of dislocation or fracture, preserved 
intervertebral spaces with a curvature within normal limits, 
mild instability of the lumbosacral articulation associated 
with a first degree forward spondylolisthesis of L5 on S1, 
"apparently associated with a failure of fusion of the 
posterior arch at that level, and a mild hypertrophic changes 
at the lumbosacral and sacroiliac levels."  A July 1976 VA 
X-ray report revealed slight scoliosis with convexity to the 
right, and a slight posterior narrowing on the unstable 
lumbosacral articulation exhibiting a borderline forward 
spondylolisthesis of L5 on S1.  Other evidence included a 
statement from Roger H. Wright, M.D., dated in December 1976, 
and VA outpatient treatment reports, dated between 1975 and 
1979.  These reports showed several treatments of complaints 
of back pain, with diagnoses that included spondylolisthesis.  
An X-ray report from Nashua Hospital, dated in August 1975, 
showed first degree spondylolisthesis.  Other evidence 
included a VA examination report, dated November 1982, which 
contained diagnoses that included lumbosacral strain with 
recurrent backache.  Finally, an "Employer's First Report of 
Injury," dated in January 1976, indicated that the veteran 
received a back injury in an accident.  A statement from a 
former employer stated that, based on X-rays of his back, the 
veteran was determined to be unfit for employment as of 
August 1975.

The RO denied the veteran's claim in August 1983.  At the 
time of the RO's August 1983 denial of the claim, there was 
no competent opinion of record showing that the veteran had a 
back disorder that was related to his service.  

Evidence received since the Board's RO's August 1983 decision 
includes VA and non-VA examination and outpatient treatment 
reports.  

VA outpatient treatment reports, dated between 1975 and 1998, 
show periodic treatments for back pain, with diagnoses that 
included spondylolisthesis.  VA examination reports, dated in 
1982, 1983 and 1996 contain diagnoses that include 
lumbosacral strain with recurrent backache, "history of 
spondylolisthesis with a chronic lumbosacral strain," and 
"congenital spondylolisthesis, grade I."  An opinion from a 
VA physician, dated in September 1998, shows that the 
physician stated that, based on a review of the veteran's 
claims file:

I would therefore have to suggest that it 
is less than 50% likely that the 
spondylolisthesis diagnosed is the cause 
of the back pain in the service.  One 
needs to realize that it is impossible to 
identify that cause but I would guess 
that the chances of the spondylolysis and 
spondylolisthesis causing the back pain 
would be less than 10%...While studies have 
shown that back pain is more prevalent in 
people with spondylolisthesis it is not 
greater than 50% more prevalent and 
therefore I cannot suggest that it is 
least as likely as not that the 
spondylolisthesis was associated with the 
back pain in the service.

Private medical treatment reports (the source of these 
reports is unclear, but they appear to be from the Upper 
Connecticut Valley Hospital), dated in 1982, show treatment 
for back pain with an assessments of "back pain, rule out 
spondylarthropathy, rule out spondylosis," and  "low back 
pain in young male-probably spondyloarthopathy, question 
spondylosis."  

A report from Robert G. Soucy, M.D., dated in December 1994, 
notes "no improvement expected with spondyloarthropathy."  
The diagnoses included chronic pain syndrome, and 
spondyloarthropathy.  

Reports from Joseph A. Smith, M.D., dated between 1995 and 
2001, include a November 1996 X-ray report for the lumbar 
spine which notes minor osteoarthritis, and "spondylolysis 
L5, without spondylolisthesis."  

The claims file also contains a lay statement from the 
veteran's wife, who essentially states that the veteran has a 
back disorder due to his service, and that she witnessed his 
back symptoms shortly after separation from service.  In 
addition, in a statement from an acquaintance, dated in May 
1995, it is indicated that the veteran has severe arthritis 
and a back problem.  

The aforementioned evidence was not of record at the time of 
the RO's August 1983 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, 
the Board finds that this evidence is not material evidence.  
None of the submitted evidence includes competent evidence of 
a nexus between any diagnosed back disorder and the veteran's 
service.  In this regard, the only competent evidence on the 
etiology of the veteran's back disorder is the 1998 VA 
examiner's opinion, which is unfavorable to the veteran's 
claim.  Accordingly, this evidence does not pertain to one of 
the evidentiary defects which were the basis for the RO's 
August 1983 decision.  The Board therefore finds that the 
submitted evidence does not bear directly and substantially 
upon the issue at hand, that this evidence is not probative 
of the issue at hand, and is not material.  See e.g., Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is 
therefore not reopened.  


III.  Service Connection

The veteran argues that service connection is warranted for 
arthritis of the hands, wrists, and shoulders.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002). Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show that he was 
treated for complaints of sore feet in February 1968.  He was 
treated for left shoulder pain in January 1972.  He was 
treated for swollen feet in January 1975.  The remainder of 
the service medical records, to include a separation 
examination report, dated in May 1975, do not show complaints 
or a diagnosis for the hands, wrists or shoulders, or for 
arthritis.  

As for the post-service evidence, a VA examination report, 
dated in August 1975, does not contain a diagnosis for the 
hands, wrists or shoulders.  

A VA examination report, dated in November 1982, contains 
diagnoses that include bursitis of both shoulders, and notes 
"osteoarthritis not found."  

A VA examination report, dated in March 1983, notes "no 
clear diagnosis at present, possibly early the course of one 
of the seronegative spondyloarthropathies (such as ankylosing 
spondylitis or Reiter's) but without clear evidence to make 
the diagnosis at this point in time."  

A VA examination report, dated in September 1996, contains 
diagnoses that included chronic rheumatoid arthritis, 
generalized.  A VA examination report, dated in May 1998, 
shows complaints of stiffness in the hands and shoulders, but 
does not contain any relevant diagnosis.   

VA outpatient treatment reports, dated between 1975 and 1999, 
note treatment for a variety of joints, to include the wrists 
and shoulders, in 1982.  The diagnoses included "possible 
arthritis of the right shoulder and elbow," multiple joint 
involvement with osteoarthritis, and bursitis of both 
shoulders.  These reports note possible RA (rheumatoid 
arthritis) beginning in 1993, "probable mild rheumatoid 
arthritis" in 1995, and indicate that the veteran had a 
positive rheumatoid factor as of 1997.  These reports also 
include a VA X-ray report for the hands, dated in 1993, which 
was negative bilaterally.  See also VA hospital report, dated 
in March 1993 (noting possible mild rheumatoid arthritis).  

Reports associated with the Agent Orange Veteran Payment 
Program, dated in December 1994, note findings of hand and 
wrist swelling, and a positive rheumatoid factor.  The 
diagnoses included rheumatoid arthritis and bursitis and 
chronic pain syndrome.  

Reports from the Upper Connecticut Valley Hospital (UCVH), 
dated between 1982 and 1994, include 1982 laboratory reports 
which indicate that the veteran had a negative rheumatoid 
factor.  In September 1992, the veteran was diagnosed with 
"arthritis involving DIP (distal interphalangeal) joints 
primarily."

Reports from Joseph A. Smith, M.D., dated between 1995 and 
2001, appear to show that the veteran had a positive 
rheumatoid factor in September 1993.  X-ray reports for the 
hands, dated in November 1996, note arthritis, "consistent 
with rheumatoid arthritis."  

As noted in part II, supra, the claims file contain two lay 
statements.

The Board finds that the preponderance of the evidence is 
against service connection for arthritis of the hands, 
wrists, and shoulders.  The veteran's service medical records 
do not contain a diagnosis of arthritis in any form.  The 
first evidence of arthritis of the hands, wrists, and/or 
shoulders is found in VA outpatient treatment reports, dated 
in 1982.  These reports come approximately 11 years after 
separation from service, and this lengthy period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is 
no competent evidence of a nexus between arthritis of the 
hands, wrists and/or shoulders (to include rheumatoid 
arthritis), and the veteran's service.  See 38 C.F.R. § 
3.303(d).  In this regard, the Board has considered a 
September 1998 VA outpatient treatment report, which notes a 
positive rheumatoid arthritis factor since 1971.  This 
notation is not shown to have been based on a review of the 
veteran's claim file, is not corroborated by any medical 
evidence dated in 1971, and it is afforded no probative 
weight, as it appears to be "by history" only.  The Board 
therefore finds that the veteran does not have arthritis of 
the hands, wrists or shoulders (to include rheumatoid 
arthritis), that is related to his service.  See 38 C.F.R. 
§ 3.303.  

The Board has considered the veteran's oral and written 
testimony, and the lay statements, submitted in support of 
the veteran's arguments that he has arthritis of the hands, 
wrists or shoulders that should be service connected.  The 
lay statements are not competent evidence of a diagnosis, nor 
are they competent evidence of a nexus between the claimed 
conditions and the veteran's service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for arthritis of 
the hands, wrists and shoulders must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Conclusion

In reaching these decisions, the Board has considered that 
the veteran's assertions that he has the claimed disabilities 
as a result of carrying a radio during his service in 
Vietnam, and that the claimed disabilities were incurred 
during participation in combat, to include as a result of 
aggravation of a preexisting back disorder.  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b) 
(West 1991).  

In this case, the veteran's awards include the Combat Action 
Ribbon, and participation in combat is established.  However, 
the Court has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirements of a current disability or a medical 
nexus to service.  Kessel v. West, 13 Vet. App. 9, 16 (1999); 
see also Libertine v. Brown, 9 Vet. App. 521 (1996).  As the 
claims files do not contain any competent evidence showing 
that the veteran has the claimed disabilities as a result of 
his service, the claims must be denied.  

ORDER

Not having submitted new and material evidence, the claim of 
entitlement to service connection for a back disability is 
not reopened.  

Service connection for arthritis of the hands, wrists, and 
shoulders is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

